DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 19 & 20 recites the limitation “electrically conductive plate” and Claim 20 recites the limitation “electrically conductive strip”. The specification recites “metal plate 47A” and “metal strip 47” but does not disclose that these are “electrically conductive”. Appropriate correction is required.

Claim Objections
Claim 11 is objected to because of the following informalities:  In Line 1, the word --further-- should be added before the word “includes”.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  In Lines 2-3, the limitation “the annular terminal encircling the central terminal and electrically isolated therefrom.” should be amended as follows: --the annular terminal electrically isolated from and encircling the central terminal--. Appropriate correction is required. 
20 is objected to because of the following informalities:  In Line 1, the limitation --of the power source assembly-- should be added after the word “housing”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13 & 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yee et al. (US PG Pub No. 2006/0189847).
Regarding Claim 13, Yee et al. discloses a laryngoscope handle (Figs. 15-16, Paragraphs [0075-0080]) comprising: a hand grip (handle part 214) having a leading hand grip end (end near 234, Fig. 15) and a trailing hand grip end (end near 217, Fig. 15), the leading hand grip end configured to releasably connect to a laryngoscope blade (blade not depicted for Figs. 15-16 embodiment, see Fig. 8 for similar blades 12 & 112, Paragraph [0005]); a power source assembly (battery assembly including 230, 238, Fig. 15, Paragraph [0076]) including a housing (sleeve 238) having a leading housing end (end of 238 near 236, Fig. 15) and a trailing housing end (end of 238 near 217, Fig. 15); a power source assembly compartment (cannulation/hollow within 214 for holding battery assembly, Fig. 15) between the leading hand grip end and the trailing hand grip end, the power source assembly compartment configured to receive the power source assembly (Fig. 16, Paragraph [0077]); an end cap (216, Figs. 15-16) including an end 
Regarding Claim 15, Yee et al. discloses a support member (aluminum cap 242, Fig. 15, Paragraph [0076]) extending from the end plate (via the central wall extending within 216) and configured to support the power source assembly in the power source assembly compartment at the leading hand grip end in the pre-actuated position (Fig. 16, Paragraph [0077]).
Regarding Claim 16, Yee et al. discloses wherein the leading hand grip end includes a transverse top wall (vertically extending wall adjacent to battery terminal 234 as seen in the enlarged section of Fig. 15) having a throughgoing aperture (elongated aperture formed in the leading end of 214 arranged adjacent battery terminal 234 as seen in the enlarged section of Fig. 15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yee et al. (US PG Pub No. 2006/0189847). 
Regarding Claim 1, Yee et al. discloses a single use laryngoscope handle (Figs. 15-16, Paragraphs [0075-0080]) comprising: a hand grip (handle part 214) having a leading hand grip end (end near 234, Fig. 15) and a trailing hand grip end (end near 217, Fig. 15), the leading hand grip end configured to releasably connect to a laryngoscope blade (blade not depicted for Figs. 15-16 embodiment, see Fig. 8 for similar blades 12 & 112, Paragraph [0005]); a power source assembly compartment (cannulation/hollow within 214 for holding battery assembly, Fig. 15) between the leading hand grip end and the trailing hand grip end, the power source assembly compartment configured to store a power source assembly (battery assembly including 230, 238, Figs. 15-16, Paragraph [0076-0077]); an end cap (216, Figs. 15-16) including an end plate (flat bottom plate portion of 216, Fig. 15) and an upright end wall (central wall extending within 216, Fig. 15) configured to slidingly mount on a lowermost end of the trailing hand grip end (Fig. 16); at least one frangible member (lugs 217, Paragraph [0077]) extending from the trailing hand grip end (Fig. 15) and configured for snap fit insertion into a respective aperture (detents 219, Fig. 15, Paragraph [0077]) in the end 
Yee et al. does not disclose the at least one frangible member extending from the end plate of the end cap and the aperture located in the lowermost end of the trailing hand grip end. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to rearrange the lugs and corresponding detents/apertures of the end cap and handle of Yee et al. so that the frangible members/lugs are located on the end cap and the detents/apertures are located on the trailing grip end of the hand grip since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding Claim 2, Yee et al. discloses wherein the end cap is mounted on the trailing hand grip end in the pre-actuated position by an interference fit (via a snap fit arrangement provided between the lugs and detents, Fig. 16, Paragraph [0077]).
Regarding Claim 5, Yee et al. discloses a support member (central wall extending within 216, Fig. 15) extending from the end plate for supporting the power source assembly in the power source assembly compartment at the leading hand grip end in the pre-actuated position (Fig. 16, Paragraph [0077]).
Regarding Claim 14, Yee et al. discloses the claimed invention as stated above in claim 13, except wherein the connection member is configured for snap fit insertion into a respective aperture in the lowermost end of the trailing hand grip end in the pre-actuated position. Yee et al. does disclose two frangible members (lugs 217, Paragraph [0077]) extending from the trailing hand grip end (Fig. 15) and configured for snap fit insertion into a respective connection member/aperture (detents 219, Fig. 15, Paragraph [0077]) in the end cap such that the end cap engages the trailing hand grip end in a pre-actuated position (position where cap is snapped onto the handle but prior to being rotated to damage the lugs/detent and prevent refitting of the end cap after a single use). 
Yee et al. does not disclose the at least one frangible member extending from the end plate of the end cap and the aperture located in the lowermost end of the trailing hand grip end. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to rearrange the lugs and corresponding detents/apertures of the end cap and handle of Yee et al. so that the frangible members/lugs are located on the end cap and the detents/apertures are .
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yee et al. (US PG Pub No. 2006/0189847) in view of Storz (US Patent No. 5,529,570).
Regarding Claims 9-10, Yee et al. discloses the claimed invention as stated above in claim 1, except wherein the leading hand grip end comprises a handle hook arrangement including a pin rod configured to engage a leading hook of the laryngoscope blade, and wherein the leading hand grip end further comprises a pair of opposite indents remote from the pin rod and configured to snap fit receive a pair of trailing outwardly directed spring loaded protrusions of the laryngoscope blade. Yee et al. does not clearly depict the attachment arrangement between the blade and the leading end of the hand grip.
Storz discloses a laryngoscope assembly (Figs. 1-2 & 8) comprising a handle (12) and a blade (10) removably attached to an upper leading end (portion 22, Col. 3, Lines 4-21) of the handle, wherein the upper leading end of the handle comprises a handle hook arrangement including a pin rod (pin 20, Fig. 1) configured to engage a leading hook (8, Fig. 2) of the laryngoscope blade, and wherein the upper leading end of the handle further comprises a pair of opposite indents (inner recesses of 22 for engagement with pins 11, Col. 3, Lines 4-11, Fig. 1) remote from the pin rod and configured to snap fit receive a pair of trailing outwardly directed spring loaded protrusions (spring loaded coupling pins 11, Fig. 1-2, 8-9) of the laryngoscope blade (Col. 3, Lines 1-12). 
. 

Allowable Subject Matter
Claims 3-4, 6-8, 11-12, & 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JESSICA WEISS/Primary Examiner, Art Unit 3775